DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     DWIGHT ALFREDO LUTON,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1825

                              [May 28, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    Krista    Marx,      Judge;    L.T.     Case     No.
502017CF002353AXXXMB.

  Thomas J. Butler of Thomas Butler, P.A., Miami Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.